10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

\10\01.4>00!\)»-\_

 

 

Case 18-15710-|eb Doc 20 Entered 10/15/18 15:55:26 Page 1 of 4

RECF_\vF_D

AND F|LED
RoBERT w NoKLEY SR §§
6391TEMPT1NGCH01CEAVE 2018 ‘GET 12 F.Fl 11 ‘lS v

LAS VEGAS, NV 89131
702-757-7774
bobnokley@gmail.com
Debtor

In The Matter of:

ROBERT W. NOKLEY SR.

KAREN Y. NOKLEY

Debtor(s)

U.S. A§"'§?"ZRUFTCY CGU§\\‘
MARY A. SCHOTT, CLERK

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

Case No. BK-18-15710-leb

MOT|ON FOR EXTEND
T|ME TO F|LE M|SS|NG
DOCUMENTS

 

|
The Defendant files this motion without the aide or representation legal aid or attorney. The

Defendant apologizes to the Court in advance for the lack of legal style. The Defendant is not a

trained in addressing legal matters to the court.

 

10
11

12
13

14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

|.

Case 18-15710-|eb Doc 20 Entered 10/15/18 15:55:26 Page 2 of 4

APPLICATION TO EXTEND THE TIME TO FlLE MISSING DOCUMENTS

I, ROBERT WAYNE NOKLEY am the debtor in this case and submit this application in support of
my request to extend the time within which I must file the balance of my schedules. I am fully

familiar with my case, and certify as follows:
1. I filed for bankruptcy on: September 24, 2018

2. When I filed my petition, I did not file all the documents required to be filed under chapter 7 of
the Bankruptcy Code.

3. As a result of my failure to file a complete petition, the court issued a Notice of Missing

Documents and Notice of Dismissal ifDocuments Are Not Timely Filed.

4. I have not previously sought to extend the time within which the balance of my schedules must
be filed.

Debtor(s] hereby files a application of extension on the grounds of, that Debtor(s]

1.Debtor filed pro se.
2. Debtors have what is considered a complicated Bankruptcy.
3. Debtors will engage a qualified attorney for representation within (7) days.

5. Debtors need to retain legal council

Debtor(s) ask the court for extension of stay in order for the Debtors to secure proper
legal council. Debtors chose to initially file as filed as pro se due. The Debtor realizes the Debtors

are not qualified to be self-represented

Debtors are serious about completing the Chapter 7 filing properly.

 

 

 

)-=»)-=»
»-ao\ooo\io\m.i>~wN»-a,

WWWWWNNNNNNNNNNb-\b-*b-*|-*|-*b-*b-*|-*
»F~WNHO\O®\]O\UT»{>~WNHO\O®\]O\U`|»{>~WN

 

Case 18-15710-|eb Doc 20 Entered 10/15/18 15:55:26 Page 3 of 4

Respectfully submitted this 11th day ofOctober, 2018 by:

Robert W. Nokley, Sr. Personally
6391 Tempting Choice Ave

Las Vegas, NV 89131
702-757-7774
bobnol<ley@gmail.com

l declare under penalty of perjury under the laws ofthe State of Nevada that the foregoing is true

and Correct. Dated this 11th day ofOctober, 2018

l

ft
Robert W Nokley, r. Debtor

\§Ot~w\ »\_vv\%ltow
‘-" ___l

Karen Y. Nokley Debtor

 

»{>C)J N

\DO.'>\)O\U`|

10
11
12
13
14
15
16

17

18

19

20

21

22

23

24

25

26

Case 18-15710-|eb Doc 20 Entered 10/15/18 15:55:26 Page 4 of 4

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

Case No. BK-18-15710-leb

In The Matter of:

ROBERT W. NOKLEY SR.
KAREN Y. NOKLEY

Debtor(s)

 

ORDER CONCERNING APPLICATlON TO EXTEND TIME TO FlLE MISSING DOCUMENTS

The relief set forth on the following page is ORDERED.

Case No. BK-18-15710-leb
Chapter 7

]udge: LAUREL E. BABERO

 

 

 

